Filed 10/19/20 P. v. Hunter CA4/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                      E073825

 v.                                                                      (Super.Ct.No. RIF1105356)

 BRIUANA LASHANAE HUNTER,                                                OPINION

          Defendant and Appellant.




         APPEAL from the Superior Court of Riverside County. John D. Molloy, Judge.

Affirmed with directions.

         Mark D. Johnson, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Charles C. Ragland and James H.

Flaherty III, Deputy Attorneys General, for Plaintiff and Respondent.




                                                             1
                                               I

                                      INTRODUCTION

       Defendant and appellant Briuana Lashanae Hunter appeals the trial court’s order

denying her petition for resentencing pursuant to Penal Code1 section 1170.95, arguing

the trial court erred when it determined that her voluntary manslaughter and attempted

murder convictions are ineligible for relief under the statute. For the reasons explained,

we affirm the order and direct the superior court to amend the abstract of judgment.

                                              II

                                      BACKGROUND

       Originally charged with first degree murder along with her mother, in 2013

defendant ultimately pleaded guilty to one count of voluntary manslaughter (§ 192,

subd. (a)) and three counts of attempted murder (§§ 664 & 187, subd. (a)). Defendant

also admitted that a principal used a firearm (§ 12022, subd. (a)(1)) during the

commission of the voluntary manslaughter. In return, the remaining charges and

enhancement allegations were dismissed, and defendant was sentenced to a total term of

18 years in prison.2

       1   All future statutory references are to the Penal Code unless otherwise stated.

       2 Defendant was originally sentenced to 18 years four months. However,
pursuant to a letter submitted by the California Department of Corrections and
Rehabilitation, in July 2018, the trial court amended defendant’s sentence to a total term
of 18 years. The court stayed the one-year term for the gun enhancement and ordered an
amended abstract of judgment. The amended abstract of judgment incorrectly indicates
defendant’s total sentence of 19 years and fails to note the firearm enhancement was
stayed. We shall order the clerk of the superior court to issue an amended abstract of
judgment to reflect defendant’s correct sentence.

                                               2
       While defendant was serving her 18-year prison term, the Legislature enacted

Senate Bill No. 1437 (2017-2018 Reg. Sess.) (Stats. 2018, ch. 1015, §§ 1-4) (Senate Bill

1437), which amended the law governing murder liability under the felony murder and

natural and probable consequences theories and provided a new procedure under

section 1170.95 for eligible defendants to petition for recall and resentencing.

       On August 29, 2019, defendant filed a petition to vacate her voluntary

manslaughter and attempted murder convictions and for resentencing pursuant to

section 1170.95.

       On September 13, 2019, the trial court summarily denied the petition without

prejudice, finding defendant had not established a prima facie case for resentencing, as

she was not convicted of murder. Defendant timely appealed from the trial court’s order.

                                             III

                                      DISCUSSION

       Defendant contends that the trial court erred in summarily denying her petition for

resentencing under section 1170.95. Specifically, she claims that she is eligible for relief

under section 1170.95 because she pleaded guilty to voluntary manslaughter and

attempted murder rather than face a likely conviction for murder at trial. Defendant also

argues that it is a violation of equal protection to deny resentencing under

section 1170.95 to persons who pleaded guilty to voluntary manslaughter and/or

attempted murder to avoid a murder conviction under the felony-murder rule. We

disagree.



                                             3
       A.       Relevant Legal Principles and Standard of Review

       Senate Bill 1437 “redefined malice under section 188 to require that the principal

acted with malice aforethought. Now, ‘[m]alice shall not be imputed to a person based

solely on his or her participation in a crime.’ (§ 188, subd. (a)(3).) Senate Bill 1437 also

amended section 189, which defines the degrees of murder, by limiting the scope of first

degree murder liability under a felony-murder theory. (§ 189, subd. (e).)” (People v.

Turner (2020) 45 Cal. App. 5th 428, 433 (Turner).) These changes were prospective, but

the Legislature also created a mechanism in section 1170.95 for certain defendants whose

criminal cases proceeded under the prior versions of the statutes to petition for

resentencing.

       Subdivision (a) of section 1170.95 states, “A person convicted of felony murder or

murder under a natural and probable consequences theory may file a petition with the

court that sentenced the petitioner to have the petitioner’s murder conviction vacated and

to be resentenced on any remaining counts when all of the following conditions apply:

[¶] (1) A complaint, information, or indictment was filed against the petitioner that

allowed the prosecution to proceed under a theory of felony murder or murder under the

natural and probable consequences doctrine. [¶] (2) The petitioner was convicted of first

degree or second degree murder following a trial or accepted a plea offer in lieu of a trial

at which the petitioner could be convicted for first degree or second degree murder. [¶]

(3) The petitioner could not be convicted of first or second degree murder because of

changes to Section 188 or 189 made effective January 1, 2019.” (§ 1170.95, subd. (a).)



                                             4
       If a defendant files a petition setting forth a prima facie case that he or she meets

these requirements, then the trial court must issue an order to show cause and hold a

hearing. (§ 1170.95, subd. (c).) At that hearing, “the burden of proof shall be on the

prosecution to prove, beyond a reasonable doubt, that the petitioner is ineligible for

resentencing. If the prosecution fails to sustain its burden of proof, the prior conviction,

and any allegations and enhancements attached to the conviction, shall be vacated and the

petitioner shall be resentenced on the remaining charges.” (§ 1170.95, subd. (d)(3).) “If

petitioner is entitled to relief pursuant to this section, murder was charged generically,

and the target offense was not charged, the petitioner’s conviction shall be redesignated

as the target offense or underlying felony for resentencing purposes.” (§ 1170.95,

subd. (e).)

       Because defendant’s argument that she met section 1170.95’s requirements

presents a pure question of law, we independently review the trial court’s ruling.

(Turner, supra, 45 Cal.App.5th at p. 435.) “As with any question of statutory

interpretation, ‘our primary task is to give effect to the Legislature’s intended purpose in

enacting the law.’ [Citation.] ‘We begin with the statute’s text, assigning the relevant

terms their ordinary meaning, while also taking account of any related provisions and the

overall structure of the statutory scheme. [Citation.] Essential is whether our

interpretation, as well as the consequences flowing therefrom, advances the Legislature’s

intended purpose. [Citation.] Where the statutory text admits of more than one




                                              5
reasonable interpretation, we may consider various extrinsic aids—including the

legislative history—to the extent they are helpful in illuminating that purpose.’” (Ibid.)

       B.      Application of Section 1170.95 to Voluntary Manslaughter Plea

       Defendant argues section 1170.95 applies to persons who were charged with

murder under a felony murder or natural and probable consequences theory but pleaded

guilty to manslaughter to avoid trial. After defendant filed her opening brief in this case,

this court in People v. Sanchez (2020) 48 Cal. App. 5th 914, along with our colleagues in

Division One and the First and Second District Courts of Appeal, issued opinions in

separate cases rejecting most of the arguments defendant advanced in her opening brief.

(Sanchez, at p. 919; Turner, supra, 45 Cal. App. 5th 428 [Fourth Dist., Div. One]; People

v. Flores (2020) 44 Cal. App. 5th 985 [Fourth Dist., Div. One] (Flores); People v.

Cervantes (2020) 44 Cal. App. 5th 884 [Second Dist., Div. Six] (Cervantes); People v.

Paige (2020) 51 Cal. App. 5th 194, 201 [First Dist., Div. Two] (Paige).) We agree with

those decisions and reject those arguments.

       As noted, “‘[i]f the language [of a statute] is clear, courts must generally follow its

plain meaning unless a literal interpretation would result in absurd consequences the

Legislature did not intend.’” (Flores, supra, 44 Cal.App.5th at p. 992.)

       “[S]ection 1170.95 authorizes only a person who was ‘convicted of felony

murder or murder under a natural and probable consequences theory [to] file a petition

with the court that sentenced the petitioner to have the petitioner’s murder conviction

vacated . . . .’ ([§ 1170.95], subd. (a), italics added.) . . . In lieu of a resentencing hearing,



                                                6
the parties may stipulate that ‘the petitioner is eligible to have his or her murder

conviction vacated’ and to be resentenced. (Id., subd. (d)(2), italics added.)” (Flores,

supra, 44 Cal.App.5th at p. 993.)

       As this court recently explained, “[b]y its plain language, section 1170.95 thus

makes resentencing relief available only to qualifying persons convicted of murder.”

(Sanchez, supra, 48 Cal.App.5th at p. 918.) Relying on the italicized language above,

other Courts of Appeal have uniformly concluded a person convicted of manslaughter is

not entitled to relief under section 1170.95’s plain terms. (Paige, supra, 51 Cal.App.5th

at p. 201; Turner, supra, 45 Cal.App.5th at p. 432; Flores, supra, 44 Cal.App.5th at

p. 993; Cervantes, supra, 44 Cal.App.5th at p. 887.) We agree with the reasoning of

these cases and therefore need not, and do not, recite it at length. Defendant has given us

no reason to depart from our decision in Sanchez or the conclusions reached in the other

Courts of Appeal.

       Defendant relies on section 1170.95, subdivision (a)(2), which provides, “[t]he

petitioner was convicted of first degree or second degree murder following a trial or

accepted a plea offer in lieu of a trial at which the petitioner could be convicted for first

degree or second degree murder.” (Italics added.) Defendant claims under the plain

language of this subdivision, the statute applies to someone charged with murder, who

was convicted by plea to manslaughter to avoid a conviction for murder. This claim is

unpersuasive, because it “places outsized importance on a single clause to the exclusion

of the provision’s other language. . . . [T]he remaining portions of section 1170.95



                                              7
repeatedly and exclusively refer to murder, not manslaughter.” (Flores, supra, 44

Cal.App.5th at p. 995.) Furthermore, we rejected a similar argument in Sanchez, finding

it “unpersuasive because it ‘ignores the introductory language in section 1170.95,

subdivision (a) that limits petitions to persons “convicted of . . . murder.”’” (Sanchez,

supra, 48 Cal.App.5th at p. 919, italics omitted; see Turner, supra, 45 Cal.App.5th at

p. 436.)

       Defendant also contends there is an ambiguity in the statute, in that

section 1170.95, subdivision (a), appears to apply only to those convicted of murder, as

opposed to the language of section 1170.95, subdivision (a)(2), which appears broader in

that it includes those who accepted a plea offer in lieu of trial. Again, we rejected the

same argument in Sanchez and explained: “Specifying that section 1170.95 applies to

murder convictions both by trial and by guilty plea clarifies that it does not matter how

the murder conviction was obtained for section 1170.95 to apply. Regardless of whether

that clarification was necessary, ‘“the Legislature may choose to state all applicable legal

principles in a statute rather than leave some to even a predictable judicial decision.”’

[Citation.] Express statutory language defining the class of defendants to whom

section 1170.95 applies is not surplusage. [Citation.] Such clarification ‘may eliminate

potential confusion and avoid the need to research extraneous legal sources to understand

the statute’s full meaning.’” (Sanchez, supra, 48 Cal.App.5th at p. 919.)




                                              8
      Nor, contrary to defendant’s claim, is such an interpretation absurd or contrary

to the legislative intent. Defendant believes such an interpretation produces an absurd

result by allowing more culpable individuals to seek relief under section 1170.95. As in

Sanchez, we agree with the other courts that have rejected the same argument. (Sanchez,

supra, 48 Cal.App.5th at pp. 916, 919-920 [charged with first degree murder with a gang

enhancement, pleaded guilty to voluntary manslaughter and admitted enhancement];

Cervantes, supra, 44 Cal.App.5th at p. 887 [charged with murder, pleaded no contest to

voluntary manslaughter]; Flores, supra, 44 Cal.App.5th at pp. 989-990, 996-997 [charged

with murder with robbery and gang enhancements, pleaded guilty to voluntary

manslaughter and admitted enhancements]; Turner, supra, 45 Cal.App.5th at pp. 431-

432, 438-439 [charged with first degree murder and firearm and gang enhancements,

pleaded guilty to voluntary manslaughter and admitted firearm enhancement].)

      “The legislative goal was to eliminate the sentencing disparity caused by the

felony murder rule. That goal was properly achieved by the section 1170.95 petition

procedure to vacate those murder convictions.” (Cervantes, supra, 44 Cal.App.5th at

p. 889, fn. omitted; see Flores, supra, 44 Cal.App.5th at pp. 996-997.) The punishment

for manslaughter is already less than that imposed for first or second degree murder, and

the determinate sentencing ranges permit a sentencing court to make punishment

commensurate with a defendant’s culpability based on aggravating and mitigating

factors. “Providing relief solely to defendants convicted of murder under a felony-

murder or natural and probable consequences theory does not conflict with the



                                            9
Legislature’s stated objective to make ‘statutory changes to more equitably sentence

offenders.’” (Turner, supra, 45 Cal.App.5th at p. 439, italics omitted.)

       Defendant further argues that we should interpret section 1170.95 as applying to

voluntary manslaughter convictions by applying the rule of lenity. The rule of lenity

states that “ambiguity in a criminal statute should be resolved in favor of lenity, giving

the defendant the benefit of every reasonable doubt on questions of interpretation.”

(People v. Soria (2010) 48 Cal. 4th 58, 65.) However, our Supreme Court has cautioned

that the “‘rule applies “only if two reasonable interpretations of the statute stand in

relative equipoise.”’” (Ibid.) As we have discussed above, we do not find defendant’s

interpretation of section 1170.95 plausible in its own right, so it is not in equipoise with

the interpretation of the statute we have endorsed in Sanchez or as reasoned in Cervantes,

Flores, and Turner. We therefore have no occasion to invoke the rule of lenity.

       Defendant acknowledges Turner in his reply brief and asserts it was wrongly

decided. We disagree and conclude the trial court did not err in summarily denying

defendant’s petition because she was not convicted of murder.

       Lastly, defendant contends an interpretation of section 1170.95 that excludes

voluntary manslaughter plea convictions would violate equal protection principles. We

rejected this contention in Sanchez, and for the same reasons, do so again here. (See

Sanchez, supra, 48 Cal.App.5th at pp. 920-921.) Excluding those convicted of

manslaughter from section 1170.95 does not violate equal protection. (Ibid.; see

Cervantes, supra, 44 Cal.App.5th at p. 888 [“The decision not to include manslaughter in



                                              10
section 1170.95 [fell squarely] within the Legislature’s ‘line-drawing’ authority as a

rational choice that [was] not constitutionally prohibited.”].)

       Based on the foregoing, we conclude, as we did in Sanchez, that section 1170.95

relief is not available to those offenders who pleaded guilty to voluntary manslaughter.

       C.     Application of Section 1170.95 to Attempted Murder

       Defendant contends that the plain language of Senate Bill 1437 indicates the

legislature intended it to encompass attempted murder based on a natural and probable

consequence theory, and therefore, the trial court erred in finding Senate Bill 1437 did

not apply to her attempted murder convictions.

       As defendant acknowledges, appellate courts have held that, by its plain terms,

Senate Bill 1437 does not encompass attempted murder. (People v. Munoz (2019) 39
Cal. App. 5th 738, 749-751, review granted Nov. 26, 2019, S258234 (Munoz); People v.

Lopez (2019) 38 Cal. App. 5th 1087, 1103-1105, review granted Nov. 13, 2019, S258175

(Lopez)3.) We note a split in authority currently pending before our Supreme Court. The

two cases concluding Senate Bill 1437 does not apply to any attempted murder

convictions are Lopez, supra, 38 Cal. App. 5th 1087 and Munoz, supra, 39 Cal. App. 5th
738. Two other cases hold Senate Bill 1437 applies to premeditated attempted murder

convictions if the convictions resulted from a natural and probable consequences theory,

but section 1170.95 relief is limited to certain murder convictions and excludes those


       3 Under California Rules of Court, rule 8.1115, we may rely on cases pending
before the Supreme Court as persuasive authority while review is pending. (Cal. Rules of
Court, rule 8.1115(e)(1), eff. July 1, 2016.)

                                             11
convicted of attempted murder: People v. Medrano (2019) 42 Cal. App. 5th 1001, 1015-

1016, review granted March 11, 2020, S259948 (Medrano), and People v. Larios (2019)

42 Cal. App. 5th 956, 968, 970, review granted February 26, 2020, S259983 (Larios).

       Pending further guidance from our Supreme Court, we conclude that

section 1170.95 provides relief only for persons convicted of murder, not attempted

murder. We note that while courts disagree about whether the Legislature intended to

include attempted murder in Senate Bill 1437, no court has held section 1170.95 provides

relief for petitioners convicted of attempted murder.

       As previously noted, when interpreting a statute, we begin by examining the

statute’s words, giving them their usual and ordinary meaning. (People v. Colbert (2019)

6 Cal. 5th 596, 603; People v. Ruiz (2018) 4 Cal. 5th 1100, 1105-1106.) If not ambiguous,

the plain meaning controls. (People v. Colbert, at p. 603; People v. Ruiz, at p. 1106.)

The plain language of section 1170.95 speaks only in terms of murder, not attempted

murder. “Subdivision (a) of . . . section 1170.95 states that a ‘person convicted of felony

murder or murder under a natural and probable consequences theory’ may petition to

have his or her ‘murder conviction vacated’ and for resentencing. (Italics added.) To

establish entitlement to relief, the petitioner must show he or she was charged with

murder; was convicted of first degree or second degree murder; and could not have been

convicted of first or second degree murder due to changes to section 188 or 189 wrought

by Senate Bill 1437. (§ 1170.95, subd. (a).) The remainder of section 1170.95 likewise

speaks only in terms of murder, not attempted murder.” (Munoz, supra, 39 Cal. App. 5th
12
at p. 754.) The unambiguous statutory language thus compels the conclusion that the

offense of attempted murder is excluded from section 1170.95’s ambit. (Munoz, at

p. 754; Lopez, supra, 38 Cal.App.5th at pp. 1103-1105; People v. Dennis (2020) 47
Cal. App. 5th 838, 841, review granted July 29, 2020, S262184 [Senate Bill 1437 “reaches

the crime of murder but has no application to attempted murder”]; Larios, supra, 42

Cal.App.5th at pp. 961, 969-970 [§ 1170.95 applies only to murder convictions and

excludes attempted murder convictions]; Medrano, supra, 42 Cal.App.5th at p. 1008

[“we agree with Lopez and Munoz that the petitioning procedure added in section 1170.95

does not apply to attempted murder”].)

       Defendant asserts that Lopez and Munoz were wrongly decided for the reasons

stated in Larios and other cases. In contrast to Lopez and Munoz, Medrano and Larios

concluded that Senate Bill 1437 abrogated the natural and probable consequences

doctrine as to both murder and attempted murder. (Medrano, supra, 42 Cal.App.5th at

p. 1015; Larios, supra, 42 Cal.App.5th at p. 968.) Medrano further held that, as to

nonfinal attempted murder convictions, Senate Bill 1437 applies retroactively on direct

appeal. (Medrano, at pp. 1018-1019.) But even if Medrano and Larios are correct on

these points, they are of no help to defendant; both cases clearly hold that section 1170.95

relief is unavailable to a defendant convicted of attempted murder.




                                            13
       Defendant also makes a variety of arguments aimed at sidestepping the import of

the above-noted statutory language, but none are persuasive. She argues that Senate

Bill 1437’s failure to mention attempted murder is of no consequence because

section 664 (which sets forth the punishment for attempted crimes), references

section 189 (which defines degrees of murder), and section 189 was amended by Senate

Bill 1437. Section 664, subdivision (a), states that a person convicted of attempted

willful, deliberate, and premeditated murder, “as defined in Section 189,” shall be

punished by life with the possibility of parole. Senate Bill 1437 did not somehow

incorporate attempted murder into its scope simply because section 664 prescribes the

punishment for attempted murder.

       Defendant further asserts that, because Senate Bill 1437 altered the law of murder,

it also altered the law of attempted murder, and the amendments therefore apply to her

crimes. Specifically, she claims that “[i]t cannot reasonably be disputed that attempted

murder is related and connected to murder. Thus this statement of the need to amend the

law as it relates to murder is reasonably read as a need to amend the law regarding the

application of the natural and probable consequences doctrine to the related offense of

attempted murder.” But defendant’s judgment is final. The amendments to sections 188

and 189—even if construed to prohibit use of the natural and probable consequences

doctrine to prove guilt in an attempted murder case—do not retroactively apply to her.

(See Larios, supra, 42 Cal.App.5th at p. 970 [defendant was “categorically excluded

from seeking relief through the section 1170.95 petitioning procedure for his attempted



                                            14
murder convictions, which have long been final”].) Thus, even if Senate Bill 1437

precludes application of the natural and probable consequences doctrine in an attempted

murder case, this circumstance has no bearing on the relief offered by section 1170.95,

which is expressly limited to murder.

       Defendant cites no persuasive authority for the proposition that we must read

“attempted murder” into section 1170.95 where the Legislature has plainly omitted it.

When the Legislature wishes a statute to encompass both a completed crime and an

attempt, “it knows how to say so.” (Munoz, supra, 39 Cal.App.5th at p. 757; see, e.g.,

§§ 12022.53, subd. (a)(18), 12022, subd. (a)(1), 667.5, subd. (c)(12), 1192.7,

subd. (c)(22), (39).) We are not at liberty to add to the statute what the Legislature has

omitted. (Doe v. City of Los Angeles (2007) 42 Cal. 4th 531, 545; Munoz, at pp. 755-

756.) People v. King (1993) 5 Cal. 4th 59, cited by defendant, does not assist her for the

reasons explained at length in Munoz. (Munoz, at pp. 758-759; Lopez, supra, 38

Cal.App.5th at pp. 1106-1107.)

       Nor does interpreting section 1170.95 to limit relief to persons convicted of

murder lead to absurd results, as defendant claims. In Munoz, in regard to application of

Senate Bill 1437 as a whole, the Court of Appeal considered this contention at length and

rejected it. (Munoz, supra, 39 Cal.App.5th at pp. 756-760.) That same analysis applies

here. In a nutshell, it is not clear that interpreting section 1170.95 to apply to convictions

for murder, but not attempted murder, will always, or typically, result in longer sentences

for the latter. (Munoz, at pp. 757-758.) Excluding attempted murder from the statute’s



                                              15
reach does not undermine the Legislature’s goal of making punishment commensurate

with culpability, because the punishment for attempted murder was already, prior to

Senate Bill 1437’s enactment, less than that imposed for murder. (Id. at p. 758.) Even if

some attempted murderers are subject to longer sentences than some murderers who

obtain relief under section 1170.95, this fact is insufficient to trigger application of the

absurdity exception. (Munoz, at p. 758.) And, contrary to defendant’s argument, it is

clear that the Legislature intended to exclude persons convicted of attempted murder

from the statute’s reach. (Id. at p. 757.)

       Finally, there is no merit to defendant’s contention that construing section 1170.95

to exclude attempted murder violates equal protection principles. In Lopez, the Court of

Appeal considered and rejected the contention that construing Senate Bill 1437 to

encompass only murder violated equal protection principles; the Munoz court came to the

same conclusion. (Lopez, supra, 38 Cal.App.5th at pp. 1107-1112; Munoz, supra, 39

Cal.App.5th at pp. 760-768.) The analyses in those cases apply equally here. Persons

convicted of attempted murder under the natural and probable consequences doctrine are

not similarly situated to persons convicted of murder, and the Legislature had a rational

basis for excluding attempted murder from the law’s scope. (Lopez, at pp. 1109-1113;

Munoz, at pp. 760-768.)




                                              16
       We cannot conclude section 1170.95’s limited avenue for relief to those convicted

of felony murder or murder under a natural and probable consequences theory violates

equal protection principles. Even if defendants convicted of attempted murder under a

natural and probable consequences theory could establish they are “similarly situated” to

those convicted of murder under a natural and probable consequences theory for purposes

of Senate Bill 1437, as held by Lopez, supra, 38 Cal. App. 5th 1087, and Munoz, supra, 39
Cal. App. 5th 738, there is a rational basis for the Legislature’s decision to grant relief

pursuant to section 1170.95 only to murder convictions based on judicial economy and

the financial costs associated with reopening both final murder and final attempted

murder convictions. “In a world of limited resources, it is reasonable for the Legislature

to limit the scope of reform measures to maintain the state’s financial integrity.

[Citations.]” (Lopez, at pp. 1111-1112, fn. omitted; see Munoz, at pp. 763-767.)

       Thus, in light of section 1170.95’s unambiguous language, defendant is

categorically excluded from seeking relief through its petitioning procedure for her

attempted murder convictions, which have long been final. Because there is a rational

basis to exclude defendants convicted of attempted murder from the ambit of

section 1170.95, we find no equal protection violation.

                                             IV

                                       DISPOSITION

       The trial court’s order denying defendant’s petition for resentencing pursuant to

section 1170.95 is affirmed. For the reasons explained in footnote 2, the clerk of the



                                             17
superior court is directed to prepare an amended abstract of judgment reflecting

defendant’s correct sentence, and to forward a certified copy of the amended abstract of

judgment to the Department of Corrections and Rehabilitation.

      NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                              CODRINGTON
                                                                        Acting P. J.
We concur:


RAPHAEL
                          J.


MENETREZ
                          J.




                                           18